Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, it is unclear what the scope of the claim is because the steps in the body of the claim do not appear to accomplish the method of manufacturing a semiconductor device recited in the preamble. It is unclear if the preamble is implicitly including all other steps required to manufacture a semiconducting device. Additionally, taking the body of the claim alone, it is unclear that the claimed process is that of manufacturing a semiconductor device, i.e. it is unclear whether the body of the claim or the preamble of the claim should be taken as “correct” when determining what is claimed. The claim will be examined based on the body of the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bottomfield (US20050049834).
Regarding claim 7, Bottomfield teaches a semiconductor manufacturing system, comprising:
A turbine (Figure 4: 20);
A controller coupled to the turbine through a first cable (Figure 4: 28);
A computer coupled to the controller through a second cable (Figure 4: 36).
Regarding claim 10, Bottomfield teaches all of the limitations of claim 7, wherein
The computer is coupled to the controller through a web server (Figure 7, computer network).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-9, and 12-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bottomfield (US20050049834) in view of Calio (US20150268139).
Regarding claim 1, Bottomfield teaches a semiconductor manufacturing system (Figure 4), comprising:
A turbine disposed inside of a room (Figure 4: 20, ¶26);
A controller coupled to the turbine through a first cable (Figure 4: 26);
A first computer coupled to the controller through a second cable (Figure 4: 32, ¶50), wherein the first computer communicates with the controller via the second cable (Figure 4).
Bottomfield does not teach wherein the first computer includes a web server and where a second computer is disposed inside the room and connected to the web server of the first computer.
However, Calio discloses a monitoring system in which a second computer is located within the room (Figure 2: 214), where a first computer is connected to a controller through a second cable (Figure 2: 232), where the controller is outside the room and connected to the monitored device (Figure 2: 218), where the first computer includes a web server configured to communicate with the controller via the second cable and where the second computer disposed inside the room is connected to the web server of the first computer (¶53), which adds flexibility to the monitoring system (¶53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a construction in Bottomfield in order to increase the flexibility of user interactions with the monitoring system of Bottomfield. 
Regarding claims 2-4, Bottomfield as modified does not explicitly recite the type of connection utilized between the first computer and the controller or the second computer and the first computer.
The Examiner takes Official Notice that it is old and well known in the art to utilize serial connections, such as RS-232, WiFi, and ethernet connections to transfer data between computing components because they offer simple, efficient data transfer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize RS-232 for connecting the controller to the first computer and to connect the two computers via either ethernet or WiFi in order to provide simple, efficient data connections.
Regarding claim 5, Bottomfield as modified teaches all of the limitations of claim 1, wherein the web serer hosts a web page including a reset button on the web page configured to issue a reset command to the controller (Calio, Figure 16: 1604, ¶129).
Regarding claims 6, Bottomfield as modified teaches all of the limitations of claim 5, wherein
The web page displays a status (Calio, Figure 16: 1604).
Bottomfield as modified does not teach wherein the status is a status of the turbine.
However, Calio discloses that web monitoring systems increase user flexibility (¶53) and therefore it would have been obvious to one of ordinary skill in the art at the time of filing to display a status of the turbine in Bottomfield as modified in order to provide user-friendly turbine monitoring, as Bottomfield is already directed towards specifically monitoring a turbine via an interface.
Regarding claim 8, Bottomfield teaches all of the limitations of claim 7, but does not explicitly disclose displaying a status of the turbine.
However, Calio discloses that web monitoring systems increase user flexibility (¶53) and therefore it would have been obvious to one of ordinary skill in the art at the time of filing to display a status of the turbine in Bottomfield as modified in order to provide user-friendly turbine monitoring, as Bottomfield is already directed towards specifically monitoring a turbine via an interface.
Regarding claim 9, Bottomfield teaches all of the limitations of claim 7, but does not teach the particulars of claim 9.
However, Calio discloses wherein the web serer hosts a web page including a reset button on the web page configured to issue a reset command to the controller, i.e. where the computer displays a reset button configured to issue the command (Calio, Figure 16: 1604, ¶129) and therefore it would have been obvious to one of ordinary skill in the art at the time of filing to display such a reset button on the computer of Bottomfield in order to provide increased flexibility to the monitoring system (Calio, ¶53).
Regarding claims 12-13, Bottomfield teaches all of the limitations of claim 7, but does not teach wherein:
The turbine is inside a room and the controller is outside the room (claim 12);
The computer is inside the room (claim 13).
However, Calio discloses where the controller is outside the room and connected to the monitored device which is inside the room (Figure 2: 218),where the computer is disposed inside the room (¶53), which adds flexibility to the monitoring system (¶53) therefore it would have been obvious to one of ordinary skill in the art at the time of filing to provide such a setup in Bottomfield in order to increase the end user flexibility of the monitoring system (Calio, ¶53).
Regarding claim 14, Bottomfield as modified teaches all of the limitations of claim 12, wherein
The room is a semiconductor manufacturing clean room (¶2, ¶26).
Regarding claims 15-16, Bottomfield teaches a method of manufacturing a semiconductor device, comprising:
Providing a turbine (Figure 4: 20);
Coupling a controller to the turbine (Figure 4: 28);
Coupling a computer to the controller (Figure 4: 36).
Bottomfield does not disclose the reset command as claimed.
However, Calio discloses a monitoring system wherein a reset command is sent to the controller using the computer (Calio, Figure 16: 1604, ¶129), where the computer is used to put the controller into an external control mode and the reset command is issued from the computer to the controller while the controller is in the external control mode (Figure: 16, 1604 is a external representation of the controller on the computer, i.e. the controller is in an external control mode, ¶129), which adds flexibility to the monitoring system (¶53).
Therefore, it would have been obvious to one of ordinary skill in the art to provide issuing a reset command to the controller using the computer in Bottomfield and to further provide that the computer is used to put the controller into an external control mode and issuing the reset command from the computer to the controller while the controller is in the external control mode in order to provide additional user-end flexibility to the system.
Regarding claim 17, Bottomfield as modified teaches all of the limitations of claim 15, further including
Coupling the computer to the controller via a web server (Figure 7: 38).
Regarding claims 18, Bottomfield as modified teaches all of the limitations of claim 15.
Bottomfield as modified does not teach displaying the status of the turbine on the computer.
However, Calio discloses that displaying status via web monitoring systems increase user flexibility (¶53) and therefore it would have been obvious to one of ordinary skill in the art at the time of filing to display a status of the turbine on the computer in Bottomfield as modified in order to provide user-friendly turbine monitoring, as Bottomfield is already directed towards specifically monitoring a turbine via an interface.
Regarding claim 19, Bottomfield as modified teaches all of the limitations of claim 15, further comprising:
Disposing the turbine inside a semiconductor manufacturing clean room (¶2, ¶26).
Bottomfield does not teach the disposition of the controller.
However, Calio discloses a monitoring system where the controller is outside the clean room and connected to the monitored device (Figure 2: 218), which adds flexibility to the monitoring system (¶53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a construction in Bottomfield in order to increase the flexibility of user interactions with the monitoring system of Bottomfield. 
Regarding claim 20, Bottomfield as modified teaches all of the limitations of claim 19.
Bottomfield as modified does not teach the particulars of claim 20.
However, Calio discloses a monitoring system in which the computer is located within the clean room (Figure 2: 214), which adds flexibility to the monitoring system (¶53).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such a construction in Bottomfield in order to increase the flexibility of user interactions with the monitoring system of Bottomfield. 
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bottomfield (US20050049834).
Regarding claim 11, Bottomfield does not explicitly recite the type of connection utilized between the web server and the controller.
The Examiner takes Official Notice that it is old and well known in the art to utilize serial connections to transfer data between computing components because they offer simple, efficient data transfer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a serial connection between the controller and the computer, and therefore the web server, in order to provide simple, efficient data transfer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763